DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment and response to office action filed 09/23/2021.
Claims 2-7 and 13-20 are cancelled.
Claims 1 and 8-12 are currently pending and have been examined.

Response to Amendment/Arguments
112(b) Unclear Scope
The standing rejections are withdrawn in light of the claim amendments. However, new grounds of rejection are made in light of the claim amendments.

103
Applicant contends neither of references Dolan nor Anand discuss nor suggest the amended claim language of manipulation of VR objects within a VR room to select goods or products and place then within a cart, which is a specific rendered object within the room. Examiner respectfully disagrees. The claim limitation “based on the customer manipulating the virtual objects within the 3D VR Room” is taught by Anand (paras 54-55). Regarding the claim limitation “and placing selected goods or selected products within a cart depicted as a specific object within the 3D VR Room”, applicant’s arguments have been considered but are moot because the arguments do not apply to references Dolan nor Anand as used in the current rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 



Claims 1 and 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Lack of Antecedent Basis
Claim 1 recites multiple instances of "the processor" without proper antecedent basis. Appropriate correction is needed.
Claims 8-12 are also rejected as they depend from claim 1.

Unclear Scope
Claim 1 recites a method step directed to a “processor” (e.g. “obtaining, by the processor …”). However, this method step also recites limitations directed to a “customer” (e.g. “obtaining, by the processor … based on the customer manipulating the virtual objects within the 3D VR Room and placing selected goods or selected products within a cart depicted as a specific object within the 3D VR Room”). As such, it is unclear whether this method step is solely directed towards the “processor”, or a combination of the “processor” with the “customer”. Therefore, the scope is unclear. 
See In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989) and MPEP 2173.02 (III)(B) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”
Claims 8-12 are also rejected as they depend from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dolan et al. (US 2018/0150831 A1; hereinafter “Dolan”) in view of Anand (US 2017/0364920 A1; hereinafter “Anand”) and further in view of Xing et al. (US 2017/0103440 A1; hereinafter “Xing”).

Claim 1:
Dolan teaches:
interacting, by the processor of a device (Fig.2; paras 74-78), with an out-of-band interface (Fig.3 items 304-308; paras 55, 91-102)
obtaining, by the processor (Fig.2; paras 74-78) from the out-band interface, an ecommerce session token (Fig.3 item 310; paras 40, 57, 103)
detecting, by the processor (Fig.2; paras 74-78), activation of a payment option presented within the 3D VR room that was activated by the customer during the VR session (Fig.3 items 314-316; paras 53, 58, 105-107)
obtaining, by the processor (Fig.2; paras 74-78), payment cards registered to the customer at the ecommerce site using the customer identifier and the out-of-band interface (Fig.3 item 310; para 103)
presenting, by the processor (Fig.2; paras 74-78), the payment cards for selection by the customer within the 3D VR room during the VR session (Fig.1 item 126, Fig.3 item 312; paras 53, 55-56, 104)
receiving, by the processor (Fig.2; paras 74-78), a selected payment card from the customer that is selected through a VR input device by the customer during the VR session (Fig.3 items 314-316; paras 53, 58, 105-107)
processing, by the processor (Fig.2; paras 74-78), a payment for the transaction comprising the transaction information through a payment gateway using the selected payment card and the transaction information or through the out-of-band interface by interacting with the ecommerce site using the customer identifier, the ecommerce session identifier, the selected payment card, and the transaction information (Fig.3 item 320; paras 41, 58-62, 105-109)
Dolan does not teach:
obtaining … an ecommerce session token indicating that a customer accessed an option to migrate from an out-of-band ecommerce session associated with an ecommerce site to a Virtual Reality (VR) session, wherein the ecommerce session token comprising a customer identifier for the customer and an ecommerce session identifier for the ecommerce session
establishing, by the processor, the VR session, wherein the VR session comprises a three-dimensional (3D) Virtual Reality (VR) room, and wherein the 3D VR room comprises a real-world depiction of a room having goods or products visible as virtual objects within the 3D VR room
obtaining, by the processor, transaction information associated with a transaction of the customer based on interactions with the virtual objects within the 3D VR Room during the VR session based on the customer manipulating the virtual objects within the 3D VR Room and placing selected goods or selected products within a cart depicted as a specific object within the 3D VR Room, wherein the transaction information associated with the selected goods or the selected products that are located within the cart comprises identifiers for goods or products of the transaction, prices of the goods or the products, a retailer identifier for a retailer that is selling the goods or the products, and the customer identifier
Anand teaches:
establishing, by the processor, the VR session, wherein the VR session comprises a three-dimensional (3D) Virtual Reality (VR) room, and wherein the 3D VR room comprises a real-world depiction of a room having goods or products visible as virtual objects within the 3D VR room (Fig.1 item 108; para 54)
obtaining, by the processor, transaction information associated with a transaction of the customer based on interactions with the virtual objects within the 3D VR Room during the VR session based on the customer manipulating the virtual objects within the 3D VR Room (paras 54-55)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Dolan to include the establishing of a VR session and the obtaining of customer transaction information based on the customer manipulating the virtual objects within the 3D VR Room, as taught by Anand, because combining prior art elements according to known methods to yield predictable results is obvious (see KSR).
Dolan in view of Anand does not teach:
obtaining … an ecommerce session token indicating that a customer accessed an option to migrate from an out-of-band ecommerce session associated with an ecommerce site to a Virtual Reality (VR) session, wherein the ecommerce session token comprising a customer identifier for the customer and an ecommerce session identifier for the ecommerce session
obtaining … transaction information … based on … and placing selected goods or selected products within a cart depicted as a specific object within the 3D VR Room, wherein the transaction information associated with the selected goods or the selected products that are located within the cart comprises identifiers for goods or products of the transaction, prices of the goods or the products, a retailer identifier for a retailer that is selling the goods or the products, and the customer identifier
Xing teaches:
obtaining … transaction information … based on … and placing selected goods or selected products within a cart depicted as a specific object within the 3D VR Room (paras 106-107)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Dolan in view of Anand to include obtaining transaction information based on placing selected goods or selected products within a cart depicted as a specific object within the 3D VR Room, as taught by Xing, because combining prior art elements according to known methods to yield predictable results is obvious (see KSR).
Dolan in view of Anand in view of Xing does not teach:
obtaining … an ecommerce session token indicating that a customer accessed an option to migrate from an out-of-band ecommerce session associated with an ecommerce site to a Virtual Reality (VR) session, wherein the ecommerce session token comprising a customer identifier for the customer and an ecommerce session identifier for the ecommerce session
obtaining … transaction information … wherein the transaction information associated with the selected goods or the selected products that are located within the cart comprises identifiers for goods or products of the transaction, prices of the goods or the products, a retailer identifier for a retailer that is selling the goods or the products, and the customer identifier
However, the limitations “indicating that a customer accessed an option to migrate from an out-of-band ecommerce session associated with an ecommerce site to a Virtual Reality (VR) session, wherein the ecommerce session token comprising a customer identifier for the customer and an ecommerce session identifier for the ecommerce session” and “wherein the transaction information associated with the selected goods or the selected products that are located within the cart comprises identifiers for goods or products of the transaction, prices of the goods or the products, a retailer identifier for a retailer that is selling the goods or the products, and the customer identifier” are interpreted as nonfunctional descriptive material of the “ecommerce session token” and “transaction information”, respectively, and thus, do not serve to differentiate the claim from the prior art. To be given patentable weight, the claim limitation must be in a functional relationship to the product (or process) to which it is associated. See MPEP 2111.05; In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008).

Claim 8:
Dolan in view of Anand in view of Xing teach all limitations of claim 1. Dolan also teaches:
activating a camera on the VR input device (paras 75-76, 80)
obtaining an image
Xing also teaches:
associating the image with one of the identifiers for one of the specific goods or one of the specific products as a portion of the transaction information (para 112)

Claim 9: 
Dolan in view of Anand in view of Xing teach all limitations of claim 1. Anand also teaches:
presenting input fields within the 3D VR room (Fig.1 item 120; para 56)
receiving another portion of the transaction information based on inputted data made by the customer into the input fields through the VR input device during the VR session (Fig.1 item 120; para 56)

Claim 10: 
Dolan in view of Anand in view of Xing teach all limitations of claim 1. Anand also teaches:
presenting a virtual representation of a Personal Identification Number (PIN) pad within the 3D VR room (Fig.1 item 120; para 56)
authenticating the customer based on a PIN that is inputted on the PIN pad by the customer using the VR input device (Fig.1 item 120; para 56)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dolan in view of Anand in view of Xing and further in view of Adams et al. (US 2018/0157820 A1; hereinafter “Adams”).

Claim 11:
Dolan in view of Anand in view of Xing teach all limitations of claim 1. Dolan in view of Anand in view of Xing does not teach:
receiving a confirmation from an out-of-band device to the VR session through the out-of-band interface that the customer has successfully authenticated for using the transaction information to pay for the transaction
Adams teaches:
receiving a confirmation from an out-of-band device to the VR session through the out-of-band interface that the customer has successfully authenticated for using the transaction information to pay for the transaction (Fig.4 item 426, Fig.6 item 624; paras 60, 121, 160)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Dolan in view of Anand in view of Xing to include receiving a confirmation from an out-of-band device to the VR session through the out-of-band interface that the customer has successfully authenticated for using the transaction information to pay for the transaction, as taught by Adams, in order to improve transaction security (Adams, paras 2-26).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dolan in view of Anand in view of Xing and further in view of Scavezze et al. (US 9,092,600 B2; hereinafter “Scavezze”).

Claim 12:
Dolan in view of Anand in view of Xing teach all limitations of claim 1. Dolan in view of Anand in view of Xing does not teach:
receiving a physical location for the VR input device from the VR input device while operated by the customer
associating the physical location with one of a plurality of registered locations that was registered for the customer
authorizing the processing of the payment for the transaction based on the physical location of the VR input device being operated by the customer
Scavezze teaches:
receiving a physical location for the VR input device from the VR input device while operated by the customer (7:1 to 8:30)
associating the physical location with one of a plurality of registered locations that was registered for the customer (7:1 to 8:30)
authorizing the processing of the payment for the transaction based on the physical location of the VR input device being operated by the customer (7:1 to 8:30)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Dolan in view of Anand in view of Xing to include receiving a VR device location, associated that location with registered locations, and authorizing payment processing based on the VR device location, as taught by Scavezze, in order to improve transaction security (Scavezze, 1:5-40, 7:1 to 8:30).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ari Shahabi whose telephone number is (571)272-2565.  The examiner can normally be reached on M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ari Shahabi/Examiner, Art Unit 3685     

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685